Citation Nr: 1002488	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-04 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
sensorineural hearing loss in the right ear.

2.  Entitlement to service connection for right ear 
sensorineural hearing loss. 

3.  Entitlement to a compensable rating for sensorineural 
hearing loss for the period from April 30, 2007 to August 28, 
2009. 

4.  Entitlement to an evaluation in excess of 60 percent for 
sensorineural hearing loss for the period since August 29, 
2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from March 1956 to December 1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Columbia, South Carolina RO.  In that decision, the RO 
reopened the Veteran's claim for entitlement to service 
connection for sensorineural hearing loss in the right ear, 
but continued and confirmed the denial of the benefits 
sought, and the RO denied the claim for a compensable rating 
for sensorineural hearing loss in the left ear

As a matter of history, the RO denied service connection for 
right ear hearing loss in a September 2005 decision.  The RO 
found that there was no evidence to establish that the 
Veteran's right ear hearing loss was related to service.  By 
this same decision, the RO awarded service connection for 
left ear hearing loss and for tinnitus effective March 24, 
2005.  The Veteran did not appeal the September 2005 rating 
decision, and it is the last final decision of record 
regarding right ear hearing loss.  

VA received the Veteran's claim for an increased rating for 
hearing loss and his claim for service connection for right 
ear hearing loss April 30, 2007. 

While the July 2007 RO decision addressed the service 
connection matter on a de novo basis, for purposes of 
establishing jurisdiction, the Board is required to make a 
decision in the first instance as to whether new and material 
evidence was received warranting the reopening of this 
matter.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir 1996).   
The Board has re-characterized the issue accordingly to 
reflect the procedural status of the previously denied claim.

In March 2009, the Veteran testified before the undersigned 
during a videoconference hearing.  A copy of the transcript 
has been associated with the claim folder. 

In June 2009, the Board remanded the matters on appeal for 
additional development, including a new VA audiological 
examination.  

By way of an October 2009 rating decision, the RO increased 
the disability rating for hearing loss from zero to 60 
percent, effective from August 29, 2009.  The rating 
increased was made pursuant to the requirements of 38 C.F.R. 
§ 3.383, Special Considerations for paired organs and 
extremities, which provides that a nonservice connected 
disability is compensable if the hearing impairment of a 
nonservice connect ear meets the criteria under 38 C.F.R. 
§ 3.385.  Since the rating remains less than the maximum 
available schedular benefit awardable, the increased rating 
claim remains in controversy.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  

Finally, it is noted that since the evaluation for the 
Veteran's hearing loss disability was already based on an 
evaluation of both the left and right ear hearing impairment, 
the Board finds that it may still address of the increased 
rating issues on appeal regardless of the Board's favorable 
decision to reopen and grant service connection for right ear 
hearing loss.  As such, the Board does not find it necessary 
to remand the increased rating issues in order to first 
determined what disability evaluation is for the right ear 
hearing loss, because it previously evaluated under the 
applicable criteria in the October 2009 rating decision, when 
it was characterized as nonservice connected disability. 


FINDINGS OF FACT

1.  In a September 2005 rating decision, the RO denied a 
claim of service connection for sensorineural hearing loss in 
the right ear.  The Veteran was notified of the decision 
later that month, but he did not appeal.

2.   Some of the additional evidence that has been received 
since the September 2005 decision relates to an unestablished 
fact necessary to substantiate the Veteran's claim of service 
connection for sensorineural hearing loss in the right ear, 
and raises a reasonable possibility of substantiating that 
claim.  

3.  Competent medical evidence related current right ear 
hearing loss to noise exposure present in service; giving the 
Veteran the benefit of the doubt, the objective medical 
evidence is in equipoise as to whether the current right ear 
hearing loss disability is related to service.

4.  During the period from April 30, 2007 (the date of the 
claim for increase) to August 28, 2009, the Veteran's hearing 
loss was manifested by no worse than Level IX hearing for the 
left ear and Level VIII hearing for the right ear.

5.  Since August 29, 2009, the Veteran's hearing loss was 
manifested by no worse than Level XI hearing for the left ear 
and Level VII hearing for the right ear.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision that denied the claim 
of service connection for sensorineural hearing loss in the 
right ear became a final decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence sufficient to reopen the claim 
for service connection has been received since the last final 
decision in September 2005.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009). 

3.  Resolving the benefit of the doubt in the Veteran's 
favor, sensorineural hearing loss in the right ear is related 
to service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (2009).

4.  The criteria for a disability rating of 50 percent, and 
no higher, has been met for hearing loss for the period from 
April 30, 2007 to August 28, 2009.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.383, 3.385, 4.85, Diagnostic Code 
(Code) 6100, 4.86 (2009).

5.  The criteria for a higher disability rating than 60 
percent since August 29, 2009 have not been met for the 
Veteran's sensorineural hearing loss.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.383, 3.385, 4.85, Diagnostic Code 
(Code) 6100, 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Here, in view of the Boards favorable decision to reopen and 
grant the claim for service connection for right ear hearing 
loss, any further discussion as to any lapses in duties to 
assist and notify regarding the service connection claim 
would serve no useful purpose.  

In regard to the increased rating claim, VA is required to 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim.  VA will 
inform the Veteran of the type of information and evidence 
that VA will seek to provide, and of the type of information 
and evidence, the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b).  VA must provide such notice to the claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  These VCAA notice requirements apply to all elements 
of a claim for service connection, so VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, prior to the July 2007 RO decision in the matter, VA 
sent a letter to the Veteran in June 2007 that fully 
addressed all notice elements concerning his increased rating 
claim and his claim to reopen a previously denied service 
connection claim.  The letter informed the Veteran of what 
evidence is required to substantiate the claims, and apprised 
the Veteran as to his and VA's respective duties for 
obtaining evidence.  VA has also informed the Veteran how it 
determines the disability rating and the effective date for 
the award of benefits if service connection is to be awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
finds that the VCAA duty to notify was fully satisfied as to 
the Veteran's claims.

In addition to its duty to notify, or inform the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran 
in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA has provided the 
Veteran with three examinations in conjunction with his 
claim, with the most recent afforded in October 2009, which 
contains the Veteran's pure-tone thresholds readings and 
speech discrimination scores as well as a medical statement 
regarding the functional affect of the hearing impairment. 

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


2.	Application to Reopen a Previously Denied 
Based on New and Material Evidence

As noted above, the Veteran did not appeal the September 2005 
rating decision, in which the RO denied the Veteran's claim 
for entitlement to service connection for sensorineural 
hearing loss in the right ear.  This decision became final.  
38 U.S.C.A. § 7104(b).  The Veteran now seeks to reopen the 
claim.
 
A previously denied claim may be reopened, and its former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108.

The Board has a jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened prior to 
addressing the merits of the previously denied claim.  See 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  In order 
to reopen the Veteran's claim, the Board must first determine 
whether the Veteran has submitted new and material evidence.  
38 C.F.R. § 3.156.

Under current VA law, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
order to establish whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Evidence of record at the time of the September 2005 rating 
decision consisted of the Veteran's service treatment 
records, including his December 1959 Discharge Examination 
Report which showed the Veteran had left ear hearing loss 
pursuant to 38 C.F.R. § 3.385, and showed some indication of 
hearing loss in his right ear.  The record also consisted of 
the Veteran's treatment records from VA Medical Center, in 
Greenville, South Carolina (VAMC) dated March 2005, and a 
September 2005 VA audiological examination report.  The RO 
denied the claim on the basis that the evidence did not show 
that the Veteran's right ear hearing loss was related to 
service.  

Since the September 2005 rating decision, VA has received the 
following additional evidence: a June 2007 VA audiological 
examination report, a February 2008 private audiological 
examination report from Audiological Associates of 
Spartanburg, and a private correspondence between the 
Veteran's medical providers (from Lynn M. Lehman, M.D., 
Doctor of Audiology, to Dr. Aubern Woods, M.D.) dated 
February 2008, the Veteran's testimony in the March 2009 
hearing, and an August 2009 VA audiological examination 
report. 

The Board finds that the additional evidence received since 
the RO's September 2005 relates to the unestablished fact of 
whether the Veteran has a current condition that would 
warrant a grant of service connection, and it is necessary to 
substantiate the claim.  In particular, the findings 
contained in the August 2009 VA audiological examination 
report that concern the etiology of the right ear hearing 
loss, are new evidence which relates to the question of 
whether the Veteran's right ear hearing loss is related to 
service.  The Board also finds that the additional evidence 
is neither cumulative nor redundant, and that it raises a 
reasonable possibility of substantiating the claim.  

Thus, new and material evidence has been received pursuant to 
38 C.F.R. 
§ 3.156(a), and thereby meets the requirements to reopen.  On 
that basis, the claim for service connection of sensorineural 
hearing loss in the right ear is reopened and the VA must 
consider the appeal on the merits of the underlying claim for 
service connection.  38 C.F.R. § 3.156.  


3.  Entitlement to Service Connection for Right Ear

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2009).

In addition, certain chronic diseases, including "other 
organic diseases" such as sensorineural hearing loss, may be 
presumed to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-
67793 (Nov. 7, 2002).  In this case, the first medical 
evidence that the Veteran had sensorineural hearing loss in 
the right ear to a compensable degree is almost 45 years 
after service.  The presumption does not apply because there 
is no medical evidence that Veteran had sensorineural hearing 
loss in the right ear to a compensable degree within one year 
of discharge.  

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In addition to the rules outlined above regarding service 
connection in general, there are additional considerations 
for addressing claims for entitlement to service connection 
for bilateral hearing loss.  Essentially, a certain threshold 
level of hearing impairment must be shown for the hearing 
loss to be considered a hearing loss disability under the 
laws administered by the VA. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory threshold for at least three of 
the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz 
are 26 decibels or greater.  38 C.F.R. § 3.385 (2009).  

Service department audiometric readings prior to October 31, 
1967 are assumed to be in American Standards Association 
(ASA) units, which must be converted to International 
Standard Organization (ISO) units in order to evaluate for 
hearing loss under 38 C.F.R. § 3.385.  Since the Veteran's 
service medical records pertain to dates prior to October 31, 
1967, conversion is required for the analysis here. 

38 C.F.R § 3.385 does not preclude service connection for a 
current hearing loss disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).   Rather, when audiometric test results at a 
veteran's separation from service do not meet the 
requirements of  38 C.F.R. § 3.303(d), a veteran may 
nevertheless establish service connection for current hearing 
disability by submitting medical evidence that the current 
disability is causally related to service.  Hensley v. Brown, 
5 Vet. App, 155 (1993). 

Where the requirements for hearing loss disability pursuant 
to 38 C.F.R. § 3.385 are not met until several years after 
separation from service, the record must include evidence of 
exposure to disease or injury in service that would adversely 
affect the auditory system and post-service test results 
meeting the criteria of 38 C.F.R. 
§ 3.385.  Id.  If the record shows (a) acoustic trauma due to 
significant noise exposure in service and audiometric test 
results reflect an upward shift in tested thresholds while in 
service, though still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) post service 
audiometric testing produces findings which meet the 
requirements of 38 C.F.R. § 3.385; then the rating 
authorities must consider whether there is a medically sound 
basis to attribute the post service findings to the injury in 
service, or whether these findings are more properly 
attributable to intervening causes.  Id. at 159. 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2009).

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2009).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

The Board notes that the evidence submitted to reopen the 
claim has been presumed to be true without regard to the 
other evidence of record.  In the adjudication that follows, 
the presumption that the evidence is credible and entitled to 
full weight no longer applies.  The Board must determine, as 
a question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; not every item of evidence 
has the same probative value.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran claims entitlement to service connection for 
right ear hearing loss.  The Veteran has current right ear 
hearing loss as defined by 38 C.F.R. § 3.385.  See September 
2005 VA Examination Report and June 2007 VA examination 
Report. Further, VA has already conceded that the Veteran 
suffered noise exposure during his service, when the RO 
awarded a grant of service connection for the Veteran's left 
ear hearing loss in September 2005 rating decision.  

The questions that remain are: (1) whether there is evidence 
that shows an indication of hearing loss while in service, 
though still not meeting the requirements for "disability" 
under 38 C.F.R. § 3.385; and, (2) whether there is a 
medically sound basis to attribute the post service findings 
to his in-service noise exposure.  Hensley, 5 Vet. App at 
159.

The Veteran's service medical records include the report of a 
March 1953 Enlistment Examination, which showed that on audio 
evaluation the Veteran's hearing measured at 15/15, 
bilaterally, on spoken voice measurement.  This is considered 
a normal testing result.  See Smith v. Derwinski, 2 Vet. App. 
137, 138, 140 (1990). 

In December 1959, the Veteran underwent his examination prior 
to separation from service.  The December 1959 Discharge 
Examination Report contained objective findings reported in 
ASA units.  After converting the reported pure tone 
thresholds to ISO units, the pure tone thresholds at 500, 
1,000, 2,000, 3,000 and 4,000 Hertz were as follows: 25, 20, 
30, 35, and 20 decibels in the right ear.  Even though the 
audiometric testing revealed pure tone thresholds that were 
all below the thresholds required to be considered a hearing 
loss disability under 38 C.F.R. § 3.385; the testing does 
indicate some degree of hearing loss in the right ear.  See 
Hensley, 5 Vet. App. at 155 (any threshold over 20 indicates 
some degree of hearing loss).  Further, service medical 
records from the time of enlistment to the time of separation 
suggest a gradual increase in the severity of hearing loss 
while the Veteran was in service, albeit still not satisfying 
the definition for "disability" under 38 C.F.R. § 3.385

Now, the only question that remains is whether there is a 
medically sound basis to attribute the post service findings 
to his in-service noise exposure.  Hensley, 5 Vet. App at 
159.  The claims folder contains four VA medical statements 
that touch and concern the issue of whether the Veteran's 
right ear hearing loss is related to his service. 

In a March 2005 VAMC treatment record, the examiner noted 
that the Veteran had brought his "military medical records 
with him today which indicated high frequency hearing loss on 
his (discharge) from active duty physical in 1959", and that 
he currently has hearing loss in both ears.  

In the report of a September 2005 VA audiological 
examination, the examiner noted that the Veteran's claims 
file was not available to review but a "form 2507 does state 
that the Veteran had a hearing loss in the left ear at 
separation from service." The examiner also noted that the 
Veteran reported frequent exposure to loud equipment during 
service.  Based on the Veteran's subjective history and the 
finding that the Veteran had high frequency sensorineural 
hearing loss that was "possibly noise induced", the 
September 2005 examiner concluded that the Veteran's hearing 
loss is at least likely as not due to military service.  

Following a VA audiological examination in June 2007, the RO 
requested an addendum opinion.  In March 2008, the RO 
requested that that a VA audiologist review the Veteran's 
medical records and provide an opinion as to whether the 
Veteran's right ear hearing loss is related to service.  
Based on his review, the examiner found that the record 
showed a "normal audiogram" for right ear at separation, 
whereas the "(h)igh frequency loss in left ear was 
documented at separation."  The examiner also noted that 
"(n)oise exposure causing delayed onset hearing loss is not 
supported by the literature."  He concluded that the 
Veteran's "hearing loss in the right ear is not caused by or 
a result of military noise exposure."  It was unclear, 
however, if the examiner performed a conversion of the 1959 
audiological findings from ASA units to ISO units, prior to 
rendering his opinion. 

In the report of an August 2009 VA audiological examination, 
the examiner specifically provided an opinion as to whether 
the right ear hearing loss was related to service after 
converting the 1959 audiological findings from ASA units to 
ISO units.  To that extent, the examiner noted that after 
converting the 1959 findings, the Veteran's right ear hearing 
was still normal at the time of discharge.  The Board finds 
it pertinent, however, that the examiner noted that the 
Veteran's right ear hearing loss may have been caused by 
acoustic trauma from the Veteran's need to amplify sound due 
to his service-connected left ear hearing impairment. 

Based on these findings, the Board finds that the evidence of 
record is in equipoise on whether there is a medically sound 
basis to attribute the post-service findings to his in-
service noise exposure.  The record contains conflicting 
opinions regarding the etiology of the Veteran's right ear 
hearing loss, and whether there is a medically sound basis to 
attribute the post-service right ear hearing to service (or 
the need to amplify sound due to the service-connected left 
ear hearing loss).  The September 2005 examiner noted that 
the Veteran's right ear hearing loss is noise induced, and it 
is at least as likely as not due to military service.  In 
contrast, the March 2008 examiner stated that the Veteran's 
hearing in his right ear was not a result of his service 
because the Veteran's hearing in his right ear was "normal" 
at the time of the December 1959 discharge examination, and 
that his symptomatology did not support delayed onset hearing 
loss.  Finally, the August 2009 examiner noted that the 
Veteran's right ear hearing loss was not incurred during 
service, but it possibly resulted from acoustic 
accommodations for his service-connected left ear hearing 
loss. 

The Board finds that none of the medical nexus opinions is 
more probative than the other opinions.  Rather, each medical 
opinion is supported by some reasoned analysis of medical 
facts.  See Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 
(2008) (the most of the probative value of a medical opinion 
comes from the rationale that the examiner provided in 
support of his/her medical opinion).  Here, the medical nexus 
opinions in this case are at least in equipoise.  See Owens 
v. Brown, 7 Vet. App. 467 (1993) (VA is free to favor one 
medical opinion over another provided if there is an adequate 
basis for doing so).  

Additionally, the Board finds that the Veteran has credibly 
testified that the 1959 discharge examiner commented that the 
Veteran had noticeable bilateral hearing loss.  The Veteran 
further testified that he has experience hearing loss in his 
right ear since service.  The Veteran is competent to provide 
lay testimony of continuing symptoms of hearing loss since 
service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).    

After careful review of the record, and in giving 
considerable weight to the Veteran's credible statements, and 
affording the Veteran the benefit of any doubt, the Board 
finds the evidence for and against the claim to be in 
approximate balance.  Under such circumstances, resolution of 
all reasonable doubt shall be in the Veteran's favor.  

In sum, the evidence of record is at least in equipoise as to 
whether the Veteran's right ear hearing loss is related to 
service.  Accordingly, service connection is warranted.  The 
Board notes that the findings from the August 2009 VA 
examination may support an award of service connection on a 
secondary basis.  Regardless, since a direct basis for 
service connection has been found, the Board does not feel 
the need to discuss the criteria for secondary service 
connection.  

Consequently, without ascribing error to the action by the 
RO, the Board concludes that service connection for right ear 
hearing loss is warranted.

4.  Increased Rating

VA received the Veteran's claim for an increased rating for 
hearing loss on April 30, 2007.  At the time the condition 
was rated as noncompensable.  Subsequently, the RO assigned a 
60 percent rating effective the date of an August 29, 2009 
examination.  The Board will ascertain whether a compensable 
rating is warranted for the period from April 30, 2007 to 
August 28, 2009, and whether a rating in excess of 60 percent 
is in order for the period from August 29, 2009.  

Disability ratings are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities found in 38 C.F.R. Part 4 (2009).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  VA has a duty to acknowledge 
and consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In cases involving a claim for an increased rating, VA's 
primary focus is upon the current level of the Veteran's 
disability.  This will include a review of medical and lay 
evidence of record beginning one year prior to the time 
Veteran requested an increased rating.  That being said, VA 
will also review the history of the Veteran's disability in 
order to ensure that the decision regarding the current 
disability rating accounts for all the prior treatment and 
the severity of the disorder.   Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The analysis in the following decision 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2009)

The Veteran claims entitlement to a higher disability rating 
for his hearing loss.  The appropriate evaluation for hearing 
impairment is determined under the criteria in 38 C.F.R. 
§§ 4.85, 4.86.  The Rating Schedule provides a table for 
rating purpose (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, based on 
testing (by a state-licensed audiologist) including pure-tone 
threshold average and speech discrimination (Maryland CNC 
test).  38 C.F.R. § 4.85 (b).  In circumstances where an 
examiner certifies that the use of the speech discrimination 
test is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or where 
there is an exceptional pattern of hearing impairment as 
defined under 38 C.F.R. § 4.86, then Table VIa will be used 
to determine the Roman numeral designations (I through XI) 
for hearing impairment based only on pure-tone threshold 
average.  38 C.F.R. § 4.85(c).  

One exceptional pattern of hearing impairment occurs when the 
pure-tone thresholds in each of the four frequencies (1K to 
4K Hertz) are 55 decibels or greater.  Another occurs where 
the pure-tone threshold at 1K Hertz is 30 decibels or less, 
and the threshold at 2K Hertz is 70 decibels or more.  
38 C.F.R. § 4.86(a),(b).
(Here, exceptional patterns are not shown until the October 
2009 examination, and as such, in rating the disability from 
that point on, the Board will use Table VI or Table VIa, 
depending on which results in a higher rating.)

Once the Veteran's hearing impairment is determined by the 
numeral designations according to Table VI (or Table VIa), 
then Table VII is used to determine the rating assigned by 
combining the Roman numeral designation for hearing 
impairment of each ear.  The percentage evaluation is found 
on Table VII by intersecting the horizontal row appropriate 
for the numeric designation for the ear with the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear with the poorer hearing.  
38 C.F.R. § 4.85(e). 

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

A review of the claims folder shows that over the course of 
the appeal period (from April 30, 2007 to the present), the 
Veteran has been afforded three VA examinations in 
conjunction with his current claims.  These are the only 
audiological evaluations of record which meet all the 
requirements of 38 C.F.R. § 4.85(a).  

The first VA examination was conducted in June 2007.  This 
audiological examination report revealed pure-tone thresholds 
at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows: 
35, 40, 80, 90, and 95 decibels in the left ear and 40, 50, 
70, 80, and 85 decibels in the right ear.   Pure-tone 
threshold averages were 76.5 in the left ear and 71.25 in the 
right ear.  Speech recognition testing revealed speech 
recognition ability was 48 percent in both ears.   

In 2009, the Veteran was afforded two VA audiological 
examinations, with one in August and another in October.  It 
was noted in the October 2009 examination report that the 
earlier speech discrimination scores shown in the August 2009 
examination report were not indicative of the Veteran's 
actual bilateral hearing loss disability, and it was 
recommended by the examiner that the scores from the October 
2009 examination report be used, with awareness that the 
Veteran had greater hearing impairment in his left.  As such, 
the Board will only use the findings from the later 2009 VA 
examination report, which revealed the following pure-tone 
thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz: 55, 
55, 85, 100, and 105 decibels in the left ear and 55, 60, 75, 
85, and 90  decibels in the right ear.  Pure-tone threshold 
averages were 86.25 in the left ear and 77.5 in the right 
ear.  Speech recognition testing revealed speech recognition 
ability was 16 percent in the left ear and 64 percent in the 
right ear.  It was also noted that the Veteran's bilateral 
hearing impairment had significant effect on his occupational 
functioning.   

A review of the audiological findings from these three VA 
examinations shows that the severity of the Veteran's 
bilateral hearing impairment worsened in each subsequent 
examination.  Thus, "staged ratings" are warranted. 

For the period from the claim for increase (April 30, 2007 
until August 28, 2009), a 50 percent rating is in order.  The 
pertinent medical findings for this period are found in the 
June 2007 VA examination.  The June 2007 VA audiological 
examination revealed average pure-tone threshold of 76.5 
decibels in the left ear and of 71.25 decibels in the right 
ear.  The speech discrimination test showed as 48 percent in 
both ears.  Under Table VI, the Veteran's hearing acuity at 
the time of that VA examination constitutes Level IX hearing 
in the left ear and Level VIII hearing in the right ear, 
which under Table VII warrants a 50 percent rating, and no 
higher, for hearing loss.  See 38 C.F.R. § 4.85(e).  
Accordingly, an increased rating to 50 percent is warranted 
for hearing loss for the period from April 30, 2007 until 
August 28, 2009.  

The RO awarded a 60 percent rating for hearing loss effective 
from August 29, 2009.  On review of the medical evidence on 
file during the period from August 2009, the Board finds that 
a rating in excess of 60 percent is not in order.  

The October 2009 VA audiological examination revealed each of 
the four frequencies (1K to 4K Hertz) are 55 decibels or 
greater in both ears, with the average pure-tone threshold of 
86.25 decibels in the left ear and of 77.5 decibels in the 
right ear.  The speech discrimination test showed as 16 
percent in the left ear and 64 percent in the right ear.  
Since an exceptional pattern is shown, the Board considered 
whether to employ Table VI or Table VIa, depending on which 
would result in the higher rating.  It is noted that the 
Veteran received a higher Level for his left ear under Table 
VI and the same Level of hearing for the right ear under 
either of the Tables.  See 38 C.F.R. § 4.86.  Under Table VI, 
the Veteran's hearing acuity at the time of that VA 
examination constitutes Level XI hearing in the left ear and 
Level VIII hearing in the right ear, which under Table VII 
warrants a 60 percent rating for hearing loss.   See 
38 C.F.R. § 4.85(e).  It is noted that the earlier 2009 VA 
examination reveal increased pure-tone thresholds and worse 
speech discrimination scores, but as mentioned above, those 
scores could not be used to evaluate the Veteran's hearing 
impairment.  Regardless, since those earlier 2009 findings at 
least indicate a worsening in his disability, the date of the 
August 2009 VA examination will be used as a date for marked 
increase in severity of symptomatology (August 29, 2009).  

Based on the foregoing, the Board finds that the mechanical 
application of the applicable diagnostic criteria to the 
evidence in the record warrants a 50 percent disability 
rating for the period from April 30, 2007 to August 28, 2009 
for hearing loss.  See 38 C.F.R. § 4.85(e).  Additionally, a 
disability rating in excess of 60 percent for hearing loss 
from August 29, 2009 is not warranted.  Id. 

The Board has also considered the application of extra-
schedular rating in this case under 38 C.F.R. § 3.321(b)(1).  
The evidence of record shows that the functional effect of 
the Veteran's disability includes significant occupational 
impairment.  See October 2009 VA examination report.  
Although Veteran's disability causes him such occupational 
impairment, the evidence of records does not show that the 
bilateral hearing loss has resulted in marked interference 
with Veteran's earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or that 
it has necessitated frequent periods of hospitalization.  The 
Board therefore finds that the impairment resulting from the 
Veteran's bilateral hearing loss is appropriately compensated 
by the currently assigned schedular ratings.  Referral by the 
RO to the Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is thus not warranted. See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for right ear sensorineural 
hearing loss, and the claim is reopened.   

Entitlement to service connection for right ear sensorineural 
hearing loss is granted.

Entitlement to an increased rating to 50 percent, and no 
higher, is granted for disability due to hearing loss for the 
period from April 30, 2007 to August 28, 2009. 

Entitlement to an evaluation in excess of 60 percent for 
hearing loss disability for the period from August 29, 2009, 
is denied. 




____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


